 



Exhibit 10.2
Schedule of Grants Made Under the Form of 2007-2009 Performance Share Agreement

                                                      Total No. of Shares      
  Name   Title     Target Shares*     Underlying Grant**     Plan Governing
Grant  
David Goronkin
  Chief Executive Officer     36,800       73,600     2005 Stock Incentive Plan
 
                         
Diana Purcel
  Chief Financial     7,100       14,200     2005 Stock Incentive Plan
 
  Officer and Secretary                    
 
                               
Christopher O’Donnell
  Chief Operating Officer     5,700       11,400     2005 Stock Incentive Plan
 
                               
 
                          1997 Employee Stock
 
                          Option Plan and 2005
Additional Employees*
            46,500       93,000     Stock Incentive Plan
 
                           
Total
            96,100       192,200          
 
                             
* Includes grants to other executives and employees.

5